In the light of the able motion for rehearing filed by appellant, we have again examined the record. The witnesses spoke of the house burglarized as the "home," the "residence," of Mr. Guffey, and we observe that Mr. Guffey testified that he lived there with his family. No testimony is found indicating that said house was other than a private residence, or that it was entered by appellant and his companions in the daytime. We have concluded that we did not correctly state in our opinion what should be the rule in such case. When the testimony shows that the house is a private residence, and that the burglary was at night, and same is not controverted by other testimony, the case should be treated and held to be one of burglary of a private residence, — conviction for which offense can not be under an indictment charging burglary in the ordinary form. Jones v. State, 47 Tex.Crim. Rep.; Martinus v. State,47 Tex. Crim. 528; Miller v. State, 81 Tex.Crim. Rep.. Being of opinion that we erred in holding that where there was no affirmative evidence showing the house to be exclusively used as a private residence, an affirmance should be ordered, we are now of the opinion that there being no controversy *Page 596 
in the testimony of the fact that the alleged burglarized house was a private residence occupied by a family, and that same was burglarized at night, the conviction could not be upheld. The motion for rehearing is granted, the judgment of affirmance is set aside, and the cause is now reversed and remanded.
Reversed and remanded.